GIERKE, Judge
(concurring in part and in the result):
In this case appellant was properly warned of his rights, waived them, and then gave a response that went beyond a simple denial of guilt. We previously have held that the “exculpatory no” defense is not available under these circumstances. United States v. Prater, 32 MJ 433, 437 (CMA 1991). Accordingly, I concur in the result.
I am not sure, however, that Congress intended to criminalize a suspect’s exclamation, “I didn’t do anything wrong!” as he or she is being apprehended. Accordingly, I reserve judgment on the question of whether a simple “exculpatory no” is a criminal offense regardless of the circumstances.